DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/05/2021 was filed on or after the effective filing date of the instant application on 03/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendment

The amendment to the specification has been accepted and entered.
The amendment to the claims has been entered.
Claims 1-33 have been cancelled.
Claims 34-53 have been newly added and pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 34, 36-37, 40, 43-44, 46-47, 50 and 53 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gossweiler et al (US 2008/0276279).
Regarding claim 34, Gossweiler discloses a method comprising:
generating for display an identification of recommended media content based on a user profile (¶ [0044] for displaying content recommended by system based on user viewing preferences);
generating for display a friends list, wherein the friends list identifies a plurality of friend users with whom the user has exchanged friend requests; receiving a selection of a friend user among the plurality of friends users from the friends list (Figure 1D; ¶ [0056], ¶ [0060]-[0061] and ¶ [0082] for displaying a friends list whom the user has exchanged friend requests and for the user to select a friend from the friends list);
retrieving an identification of recommended media content based on a profile of the selected friend user (Figure 1E; ¶ [0042], ¶ [0061]-[0062], ¶ [0074] and ¶ [0097] for retrieving recommended contents from selected friend user); and


Regarding claim 36, Gossweiler discloses the method as discussed in the rejection of claim 34. Gossweiler further discloses generating for display a group of identification media content for recommendation based on mood, theme, genre or combinations thereof (¶ [0096]).

Regarding claim 37, Gossweiler discloses the method as discussed in the rejection of claim 34. Gossweiler further discloses generating for display an identification of recommended media content provided by a data service provider (¶ [0044]).

Regarding claim 40, Gossweiler discloses the method as discussed in the rejection of claim 34. Gossweiler further discloses wherein the user profile comprises historical viewing data of the user (¶ [0044]).

Regarding claim 43, Gossweiler discloses the method as discussed in the rejection of claim 34. Gossweiler further discloses wherein the plurality of friend users are at least one of a personal friend user of the user, a friend user on a social 

Regarding claims 44, 46-47, 50 and 53, all limitations of claims 44, 46-47, 50 and 53 are analyzed and rejected corresponding to claims 34, 36-37, 40 and 43 respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gossweiler et al (US 2008/0276279) in view of Aoyama et al (US 2006/0256135).
Regarding claim 35, Gossweiler discloses the method as discussed in the rejection of claim 34. Gossweiler is silent about the friends list is displayed on an overlay interface.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Gossweiler system with the teaching of Aoyama about displaying friends list on an overlay interface, so to provide an alternative way of presenting information as a designed choice.

Regarding claim 45, all limitations of claim 45 are analyzed and rejected corresponding to claim 35.

Claims 38-39 and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gossweiler et al (US 2008/0276279) in view of Thurston et al (US 2003/0084450).
Regarding claim 38, Gossweiler discloses the method as discussed in the rejection of claim 34. Gossweiler further discloses comparing rating that user and user’s friends have given to common pieces of content to determine co-variance tastes between user for recommending content (¶ [0042]), but is silent about comparing user profile with profile of each of the plurality of friend users.
Thurston discloses comparing user profile with profile of each of the plurality of friend users (¶ [0025]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Gossweiler system with the teaching of 

Regarding claim 39, Gossweiler in view of Thurston discloses the method as discussed in the rejection of claim 38. The combined system further discloses retrieving an identification of recommended media content based on a match of the user profile with the profile of one of the plurality of friend users (taught by Thurston; ¶ [0012]-[0013] and ¶ [0025]-[0026]); and generating for display the identification of recommended media content of the matched friend profile (taught by Gossweiler; ¶ [0042]-[0044]; and taught by Thurston; ¶ [0025]-[0026]).

Regarding claims 48-49, all limitations of claims 48-49 are analyzed and rejected corresponding to claims 38-39 respectively.

Claims 41-42 and 51-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gossweiler et al (US 2008/0276279) in view of Kim et al (EP 1763233 A2).
Regarding claim 41, Gossweiler discloses the method as discussed in the rejection of claim 40. Gossweiler is silent about updating the historical viewing data of the user in response to determining that the user has viewed at least a portion of the recommended media content based on the user profile.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Gossweiler system with the teaching of Kim, so to provide an enhanced system which enables to determine user viewing content to update user viewing history corresponding in an automatic manner.

	Regarding claim 42, Gossweiler discloses the method as discussed in the rejection of claim 40. With the same motivation as discussed in the rejection of claim 41, Gossweiler in view of Kim further discloses updating the historical viewing data of the user in response to determining that the user has viewed at least a portion of the recommended media content based on the profile of the selected friend user (taught by Kim; Figure 3; ¶ [0029]-[0030] and ¶ [0036]-[0040]).

Regarding claims 51-52, all limitations of claims 51-52 are analyzed and rejected corresponding to claims 41-42 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421